DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on October 1, 2021 has been entered. Claims 1-30 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on August 5, 2021.

Response to Arguments
Applicant’s arguments see page 9, filed October 1, 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments see pages 9-12, filed October 1, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-30 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1-30 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “providing a mark within each of the plurality of 2D cells, the mark being exclusive of data defining the 3D optical figure” and “analyzing, by the processor, the range data to identify at least one first mark of the marks provided in the plurality of 2D cells that corresponds to a location on the subject for which radar depth data was received; and causing, by the processor, the radar module to generate an optimized radar pattern based on variations of at least one first visual characteristic of the first mark” as the references only teach use of 2D grids for 3D volumetric rendering in addition to the use of radar data for determining whether objects being analyzed are human, however the references fail to explicitly disclose the process for marking a separate 2D grid distinct, from the physical data representing a 3D figure, in order to determine the range of a subject which has been scanned by a handheld scanner in order to provide an adjusted scan pattern based on the marks of the 2D grid in conjunction with the remaining limitations of claim 1, for the purpose of determining size of an irregularly shaped object.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 12 and 22, these claims recite limitations similar in scope to that of claim 1, and thus the claim is allowed under the same rationale as provided above.
In regards to dependent claims 2-11, 13-21, and 23-30, these claims depend from allowed base claims 1, 12, and 22, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2002/0161799 A1 – Reference is of particular relevance to the application as it discloses an error checker identifies spreadsheet errors by traversing a spreadsheet cell-by-cell and comparing each cell's contents to a list of error rules..  
US 2012/0288137 A1– Reference is of particular relevance to the application as it discloses the imaging system includes a scanner for reflecting millimeter wave energy emanating from a pre-determined scene. A virtual grid of cells is formed representing different values of millimeter wave energy within an imaging zone as algorithms calculate differences of millimeter wave energy between cells of said virtual grid to display a composite image to identify concealed objects on an individual.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619